DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 12/29/2020, which is a divisional of U.S. Patent Application No. 16/171,776, filed on 10/26/2018, now U.S. Patent No. 10,888,009.
	Currently, claims 1-20 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/29/2020. The IDS has been considered.
Claim Objections
Claims 3 and 11 are objected to because of the following informalities: 
	Regarding claim 3, a period is missing after “the sidewall”.
	Regarding claim 11, in line 2, “the subsrate” should read “the substrate.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 13, the limitation “an electronic device” renders the claim indefinite. It is unclear whether such electronic device is the same electronic device as recited in the base claim 1.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0127543 A1 to Day et al. (“Day”) in view of US 6,271,579 B1 to Going et al. (“Going”).

    PNG
    media_image1.png
    371
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    822
    533
    media_image2.png
    Greyscale

	Regarding independent claim 1, Day in Figs. 1-6 teaches a hermetically-sealed package 10, 100 (¶ 29 & ¶ 58, sealed package 10, 100; ¶ 58, all of the design considerations regarding the package 10 of Figs. 1-4 apply equally to the package 100 of Figs. 5-6), comprising: 
a housing 20, 120 (¶ 29 & ¶ 58, housing 20, 120) comprising an inner surface 22 (¶ 29, inner surface 22; Figs. 5-6) and an outer surface 24 (¶ 29, outer surface 24; Figs. 5-6); 
a dielectric substrate 30, 130 (¶ 33 & ¶ 58, substrate 30, 130 comprises insulative material including silica i.e. dielectric material) comprising a first major surface 32, 132 (¶ 29 & ¶ 58, first major surface 32, 132) and a second major surface 34, 134 (¶ 29 & ¶ 58, second major surface 34, 134); 
a bonding ring 28, 180 (Figs. 2, 5-6, ¶ 46 & ¶ 59, flange/welding ring 28, 180  is in a ring shape for sealing/bonding housing 20, 120 and substrate 30, 130 i.e. bonding ring) disposed between the first major surface 32, 132 of the dielectric substrate 30, 130 and the housing 20, 120 (Figs. 2, 5-6, ¶ 46 & ¶ 59), wherein the bonding ring 28, 180 is hermetically sealed to both the first major surface 32, 132 of the dielectric substrate 30, 130 and the housing 20, 120 (¶ 30, ¶ 46 & ¶ 59, substrate 30, 130 and housing 20, 120 are hermetically sealed through the flange/welding ring 28, 180); 
an electronic device 40, 140 (¶ 36 & ¶ 58, electronic device 40, 140) disposed on the first major surface 32, 132 of the dielectric substrate 30, 130 (¶ 36 & ¶ 58); and 
a power source 50, 150 (¶ 29 & ¶ 58, power source 50, 150) disposed at least partially within the housing 20, 120 (¶ 29 & ¶ 58) and electrically connected to the electronic device 40, 140 (¶ 38 & ¶ 61).
	However, Day does not explicitly disclose the bonding ring includes dielectric material.	
	Going recognizes a need for improving electrical properties of an electronic package (col. 1, ln. 38-48). Going satisfies the need by using a seal ring substrate (i.e. bonding ring) 110 formed from dielectric material in sealing a package 100, 200 (Figs. 1, 4, col. 2, ln. 24-38 & col. 22, ln. 52-58).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the dielectric material taught by Going for the bonding ring taught by Day, so as to improve electrical properties of an electronic package.
	Regarding claim 2, Day in Figs. 5-6 further teaches the housing 120 further comprises a sidewall and a bottom wall connected to the sidewall (Figs. 5-6), wherein the sidewall and the bottom wall form the inner surface of the housing 120 (Figs. 5-6).
Regarding claim 5, Day in Figs. 1-2 further teaches the electronic device 40 comprises at least one of a capacitor, transistor, integrated circuit, or sensor (¶ 36).
Regarding claim 6, the combination of Day (Figs. 1-2 & 5-6) and Going further teaches the dielectric bonding ring 28, 180 (Day & Going) is laser bonded (Day: ¶ 46, ¶ 48 & ¶ 59, laser bonding between the substrate and the house through the flange/welding ring; Going: dielectric bonding ring) to the first major surface 32, 132 of the dielectric substrate 30, 130.
Regarding claim 7, the combination of Day (Figs. 1-6) and Going further teaches the dielectric bonding ring 28, 180 (Day & Going) is laser bonded (Day: ¶ 46, ¶ 48 & ¶ 59, laser bonding between the substrate and the house through the flange/welding ring; Going: dielectric bonding ring) to the housing 20, 120.
Regarding claim 8, Day in Figs. 1-2 further teaches the dielectric substrate 30 comprises at least one of sapphire or glass (¶ 33).
Regarding claim 9, Day in Figs. 1-2 further teaches the housing 20 comprises titanium (¶ 31).
Regarding claim 10, Day in Figs. 1-4 further teaches an electrode 74, 76 (¶ 50, first electrode 74 & second electrode 76) disposed on the second major surface 34 of the substrate 30, wherein the electrode 74, 76 is electrically connected to the electronic device 40 disposed on the first major surface 32 of the substrate 30 (¶ 54 & ¶ 29).
Regarding claim 11, Day in Figs. 3-4 further teaches a conductor 44, 70 (¶ 38, conductor 44; ¶ 55, conductor 70) disposed on at least one of the first major surface 32 or the second major surface 34 of the subsrate 30 (Figs. 3-4, ¶ 38 & ¶ 55).
Regarding claim 12, Day in Figs. 1-4 further teaches the conductor 70 comprises an antenna (¶ 56).
Regarding claim 13, Day in Figs. 1-4 further teaches an electronic device 40 (¶ 36, electronic device 40) on the second major surface 34 of the substrate 30 (¶ 36 & ¶ 29).
Regarding independent claim 14, Day in Figs. 1-6 teaches an implantable medical device (¶ 28, implantable medical device) comprising a hermetically-sealed package 10, 100 (¶ 29 & ¶ 58, sealed package 10, 100; ¶ 58, all of the design considerations regarding the package 10 of Figs. 1-4 apply equally to the package 100 of Figs. 5-6) that comprises: 
a housing 20, 120 (¶ 29 & ¶ 58, housing 20, 120) comprising an inner surface 22 (¶ 29, inner surface 22; Figs. 5-6) and an outer surface 24 (¶ 29, outer surface 24; Figs. 5-6); 
a dielectric substrate 30, 130 (¶ 33 & ¶ 58, substrate 30, 130 comprises insulative material including silica i.e. dielectric material) comprising a first major surface 32, 132 (¶ 29 & ¶ 58, first major surface 32, 132) and a second major surface 34, 134 (¶ 29 & ¶ 58, second major surface 34, 134); 
a bonding ring 28, 180 (Figs. 2, 5-6, ¶ 46 & ¶ 59, flange/welding ring 28, 180  is in a ring shape for sealing/bonding housing 20, 120 and substrate 30, 130 i.e. bonding ring) disposed between the first major surface 32, 132 of the dielectric substrate 30, 130 and the housing 20, 120 (Figs. 2, 5-6, ¶ 46 & ¶ 59), wherein the bonding ring 28, 180 is hermetically sealed to both the first major surface 32, 132 of the dielectric substrate 30, 130 and the housing 20, 120 (¶ 30, ¶ 46 & ¶ 59, substrate 30, 130 and housing 20, 120 are hermetically sealed through the flange/welding ring 28, 180); 
an electronic device 40, 140 (¶ 36 & ¶ 58, electronic device 40, 140) disposed on the first major surface 32, 132 of the dielectric substrate 30; and 
a power source 50, 150 (¶ 29 & ¶ 58, power source 50, 150) disposed at least partially within the housing 20, 120 (¶ 29 & ¶ 58) and electrically connected to the electronic device 40, 140 (¶ 38 & ¶ 61).
However, Day does not explicitly disclose the bonding ring includes dielectric material.	
	Going recognizes a need for improving electrical properties of an electronic package (col. 1, ln. 38-48). Going satisfies the need by using a seal ring substrate (i.e. bonding ring) 110 formed from dielectric material in sealing a package 100, 200 (Figs. 1, 4, col. 2, ln. 24-38 & col. 22, ln. 52-58).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the dielectric material taught by Going for the bonding ring taught by Day, so as to improve electrical properties of an electronic package.
Regarding claim 15, Day in Figs. 1-4 further teaches the hermetically-sealed package 10 further comprises an electrode 74, 76 (¶ 50, first electrode 74 & second electrode 76) disposed on the second major surface 34 of the substrate 30, wherein the electrode 74, 76 is electrically connected to the electronic device 40 disposed on the first major surface 32 of the substrate 30 (¶ 54 & ¶ 29).
Regarding claim 16, Day in Figs. 1-4 further teaches the electrode 74, 76 comprises a therapeutic electrode (¶ 51).
Regarding claim 17, the combination of Day (Figs. 1-6) and Going further teaches the dielectric bonding ring 28, 180 (Day & Going) is laser bonded (Day: ¶ 46, ¶ 48 & ¶ 59, laser bonding between the substrate and the house through the flange/welding ring; Going: dielectric bonding ring) to the housing 20, 120.
Regarding independent claim 18, Day in Figs. 1-4 further teaches a hermetically-sealed package 10 (¶ 29, sealed package 10), comprising: 
a housing 20 (¶ 29, housing 20) comprising a first major surface 22 (¶ 29, inner surface 22), a second major surface (Fig. 2, top edge surface of housing 20), and a cavity 26 (¶ 29, cavity 26) disposed in the first major surface 22 (Fig. 2); 
a dielectric substrate 30 (¶ 33, substrate 30 comprises insulative material including silica i.e. dielectric material) comprising a major surface 32 (¶ 29, first major surface 32); 
a bonding ring 28 (Fig. 2 & ¶ 46, flange 28 is in a ring shape for sealing/bonding housing 20 and substrate 30 i.e. bonding ring) disposed between the major surface 32 of the dielectric substrate 30 and the second major surface (Fig. 2) of the housing 20, wherein the bonding ring 28 is hermetically sealed to both the major surface 32 of the dielectric substrate 30 and the second major surface of the housing 20 (¶ 30 & ¶ 46, substrate 30 and housing 20 are hermetically sealed through the flange 28), wherein the dielectric substrate 30, the bonding ring 28, and the second major surface of the housing 20 form a second cavity (Fig. 2, space within the flange 28 defined by the substrate 30); 
an electronic device 40 (¶ 36, electronic device 40) disposed on the major surface 32 of the dielectric substrate 30 and within the second cavity (Fig. 2); and 
a power source 50 (¶ 29, power source 50) disposed at least partially within the cavity 26 of the housing 20 (Fig. 2 & ¶ 29) and electrically connected to the electronic device 40 (¶ 38).
	Going recognizes a need for improving electrical properties of an electronic package (col. 1, ln. 38-48). Going satisfies the need by using a seal ring substrate (i.e. bonding ring) 110 formed from dielectric material in sealing a package 100, 200 (Figs. 1, 4, col. 2, ln. 24-38 & col. 22, ln. 52-58).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the dielectric material taught by Going for the bonding ring taught by Day, so as to improve electrical properties of an electronic package.
Regarding claim 19, the combination of Day (Figs. 1-4) and Going further teaches the dielectric bonding ring 28 (Day & Going) is laser bonded (Day: ¶ 46, ¶ 48 & ¶ 59, laser bonding between the substrate and the house through the flange/welding ring; Going: dielectric bonding ring) to the first major surface 32 of the dielectric substrate 30.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Day and Going, and further in view of US 6,377,853 B1 to Malaney et al. (“Malaney”).
Regarding claim 4, Day in Figs. 1-6 teaches the dielectric substrate 30, 130 comprises sapphire (¶ 33). Day and Going further disclose the dielectric bonding ring 28, 180 (Day & Going) is made of a ceramic material (Going: col. 8, ln. 60-61, col. 8, ln. 25-28 & col. 7, ln. 60-67 & col. 8, ln. 1-4), and the dielectric bonding ring 28, 180 is for sealing (Day: Figs. 2, 5-6, ¶ 46 & ¶ 59).
	Day and Going does not specifically disclose a dielectric sealing/bonding material for the dielectric bonding ring comprises sapphire.
However, Malaney teaches that a sealing insulator (i.e. dielectric sealing/bonding material) can include ceramic or sapphire (col. 5, ln. 56-59).  In other words, Malaney recognizes that ceramic and sapphire are functional equivalent as being able to function as dielectric sealing/bonding materials.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute ceramic taught by Day and Going with another functionally-equivalent sapphire taught by Malaney.  
Regarding claim 20, Day in Figs. 1-6 teaches the dielectric substrate 30 comprises sapphire (¶ 33). Day and Going further disclose the dielectric bonding ring 28, 180 (Day & Going) is made of a ceramic material (col. 8, ln. 60-61, col. 8, ln. 25-28 & col. 7, ln. 60-67 & col. 8, ln. 1-4), and the dielectric bonding ring is for sealing (Day: Figs. 2, 5-6, ¶ 46 & ¶ 59).
	Day and Going does not specifically disclose a dielectric sealing/bonding material for the dielectric bonding ring comprises sapphire.
However, Malaney teaches that a sealing insulator (i.e. dielectric sealing/bonding material) can include ceramic or sapphire (col. 5, ln. 56-59).  In other words, Malaney recognizes that ceramic and sapphire are functional equivalent as being able to function as dielectric sealing/bonding materials.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute ceramic taught by Day with another functionally-equivalent sapphire taught by Malaney.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim; and (iii) claim objections as set forth in this Office action are overcome.
	Claim 3 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, wherein the bottom wall is laser welded to the sidewall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                      

/JAY C CHANG/Primary Examiner, Art Unit 2895